DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshikawa et al. (US 2017/0120606) in view of Hawkins (US 4844273).
Koshikawa et al. discloses an ink refill container configured to refill an ink tank that is in communication with an ink ejection head with ink (FIGs. 1-2), the ink refill container comprising:
              an ink container body (FIG. 5, element 101) configured to contain the ink, the ink container body having threads thereon (FIG. 5, element 101a);
              a spout (FIG. 5, element 102) including an ink outlet (FIG. 5, element 102b) that allows ink to flow out of the ink container body, the spout being a separate component from the ink container body (FIG. 5), and having first threads (FIG. 6, element 102c) that engage the threads (FIG. 6) of the ink container body, and second threads (FIG. 5, element 102d); and
a cap (FIGs. 5-6, element 103) detachably attached to the spout, the cap including:
	a side wall having an inner wall (FIG. 6, element 103a);
	               threads (FIG. 6, element 103a) disposed on the inner wall of the side wall that engage the second threads (FIG. 6, element 102d) of the spout;
FIG. 6, element 112); and
                                a projection (FIG. 6, element 111) that projects into the spout from the recess in a state in which the cap is attached to the spout.
Koshikawa et al. however does not teach an ink absorbent member radially inward form the lip between the lip and the projection and being in contact with a tip end of the spout in a state in which the cap is attached to the spout.
Hawkins discloses a cap (FIG. 1-2, element 18) that is detachably attached of the spout (FIG. 1-2, element 12) of a bottle (FIG. 1-2, element 14), wherein the cap includes a ring-shaped lip projecting toward the spout in a state in which the cap is attached to the spout, a projection (FIG. 2, element 24)  projecting into the spout from the recess, and an absorbent member (FIG. 2, element 34) arranged between the projection (FIG. 2, element 22) and the lip (FIG. 2, element 24) and being in contact with the tip end (FIG. 2, element 32) of the spout (FIG. 1-2, element 12) in a state in which the cap is attached to the spout.
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the structure of Koshikawa’s cap to include the absorbent member arranged to contact the tip end of the spout in order to form a hermetic seal to enhance a closure seal as taught by Hawkins (Abstract).
Regarding to claim 2: wherein the lip contacts a part of the spout in a state in which the cap is attached to the spout (Hawkins: FIG. 2, elements 12 and 24).
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853